Citation Nr: 0616559	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for maxillary 
sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had verified active military service from 
August 1964 to August 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

In June 2004, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that in June 2004 the veteran withdrew his 
appeal for the issue of whether new and material evidence had 
been received sufficient to reopen a claim of entitlement to 
service connection for a left lung hematoma, both in writing 
and during the hearing.  Therefore, that issue is no longer 
on appeal before the Board.

For the reasons expressed below, the remaining matter on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

At the June 2004 hearing before the undersigned, the veteran 
indicated that his service-connected maxillary sinusitis with 
allergic rhinitis had worsened since he was last examined by 
VA in August 2002.  Specifically, the veteran described the 
presence of symptomatology that might support an increased 
evaluation, including nasal blockage, sneezing, runny nose, 
and headaches.  He added that this disorder had forced him to 
leave work on many occasions.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].  

In light of the veteran's testimony, and the length of time 
since the last VA examination, the Board finds that the RO 
should schedule the veteran for a VA examination as described 
in detail below.

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

The Board notes that, during the June 2004 hearing, the 
veteran stated that he did not treat with VA, but he had 
received routine private medical treatment for his maxillary 
sinusitis with allergic rhinitis.  He explained that he had 
most recently received treatment from his doctor about three 
months before the hearing.  It appears that those private 
treatment records have not been obtained.  In addition, it is 
likely that, if the veteran has continued treatment since the 
hearing, there are additional private treatment records that 
may be relevant to his claim for increase.  

Hence, on remand, the veteran should identify or submit 
evidence from his private physician (Dr. DeJesus) that shows 
that his sinusitis has worsened.  He should also identify or 
submit corroborating evidence that his service-connected 
disorder has caused him to be absent from work.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  Specific to 
this claim, the veteran should identify 
or submit evidence that shows that his 
service-connected sinusitis/rhinitis 
has worsened.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
 
3.  Then, the RO should schedule the 
veteran for a VA examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if necessary, 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

With regard to the service-connected 
maxillary sinusitis, the examiner should 
address whether the veteran experiences 
three or more incapacitating episodes 
(i.e., one requiring bed rest and 
treatment by a physician) per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting? 

With respect to the allergic rhinitis, 
the examiner should determine the current 
manifestations of that disability.  
Specifically, the examiner should 
determine if the veteran has greater than 
a 50 percent obstruction of the nasal 
passage on both sides or total 
obstruction on one side; whether the 
veteran has polyps; and whether any other 
impairment of function can be 
attributable to allergic rhinitis.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After accomplishing the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford him the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



